DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
3.	Claims 1-9 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 23-30 of prior U.S. Patent No.11/290,251.   This is a statutory double patenting rejection.
Application claim 1 and patent claim 23 are identical except the preambles. Application claim is drawn to “An apparatus” and patent claim is drawn to “A base station.”  However, the apparatus of application claim transmits a synchronization signal to a user equipment in a wireless communication.  Since it is a base station that transmits a synchronization signal to user equipment in a wireless communication system, the “apparatus” of application claim is in fact a base station and thus  reads on the base station of the patent claim. Claims 2-9 are identical in scope to patent claims 24-30.

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 11/290,251 in view of Blankenship et al (US 2013/0039268).
Patent claim 23 does not specify the kinds of synchronization signal.  Blankenship et al teaches PSS or SSS is  transmitted by a base station to help UE to search a cell.  See Fig.8.  Thus, it would have been obvious to one skilled in the art to implement the claimed invention defined in patent claim such the synchronization signal is at least one of PSS, SSS and PBCH as shown by Blankenship et al.
6.	Claims 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-30 of U.S. Patent No. 11/290,251 in view of Sorrentino et al (WO2015/115963). 
Application claims are drawn to a non-transitory computer-readable medium comprising codes whereas the patent claims are drawn to a base station although the same functions are performed. Sorrentino et al teaches a base station that transmit synchronization signals to UEs will include a computer readable-medium for storing program instructions, i.e., codes.   See Fig.5 and the last paragraph of  page 5.   Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to implement the functions of the claimed invention of patent claim 23 using a computer-readable medium comprising codes as taught by Sorrentino et al. 

7.	Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11/290,251. Although the claims at issue are not identical, they are not patentably distinct from each other because.  Application claim 20 is drawn to a method whereas patent claim 8 is drawn to a user equipment, both otherwise with the same functions.  In order to use the user equipment a method defined in the application claim is required.  Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to derive the method of claim 20 from the claimed invention of patent claim 8. 


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632